         Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

     JAKUB MADEJ,                             :
              Plaintiff,                      :
     v.                                       :         CIVIL ACTION NO.
                                              :         3:20-cv-133 (JCH) (SALM)
     YALE UNIVERSITY ET AL.,                  :
               Defendants.                    :         DECEMBER 11, 2020


  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
 TO DEFENDANTS’ MOTION TO QUASH NOTICES OF DEPOSITION [DE 192, 194]

         Plaintiff Jakub Madej (“Madej”) submits this memorandum in opposition to

Defendants’ Motions to Quash, (DE 192, 194), and in response to certain questions

from the Court about the three depositions noticed in this case. (DE 197, 199). This

Court should promptly deny Defendants’ motions as lacking merit and unnecessarily

delaying straightforward discovery.


I.       INTRODUCTION

         At a last minute, Defendants Yale University and Mark Schenker (the “University

Defendants”, “the University” or “Yale”) and a non-party Sarah Insley Say (“Ms. Say”)

demand that all discovery be stayed because, as they put it, “the plaintiff cannot

possibly prevail on his claims”. (DE 129-1, at *7). These oft-repeated contentions are

nothing new in this case. At this point, however, the only question before the Court is

whether to grant or to deny Defendants’ Motions to Quash.

         Yale Defendants seek to quash properly noticed depositions scheduled for

December 14, 16, and 18, 2020. Two subjective convictions form the basis of Yale’s

request for relief, namely that Madej (1) “steadfastly refused to identify a court

stenographer” and (2) “insists on administering the oath to witnesses [himself]”. It is


                                                                                     1 of 13
        Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 2 of 13




unclear how these subjective beliefs about future events – even if accepted as true –

warrant the relief that defendants seek. Should Madej persist in his purported demands,

he would only ensure that the testimony he collected at deposition to prove his case at

trial would never enter the courtroom. In other words, under Yale’s theory, Madej insists

on obtaining inadmissible evidence, that is, one that Madej could not introduce at trial.

This makes little sense.

       In reality, defendants desperately resort to poetic license – they impute some

intentions to the plaintiff and convey them to the Court in a colorful language – all in

desperate hope that the depositions do not take place at all.

       Setting the record straight, Madej never insisted on administering an oath

himself. He merely proposed a simple stipulation. Madej, as a notary public duly

appointed in the State of Connecticut, would administer the oath. Defendants had every

right to reject that proposal. Stipulation, after all, is a “voluntary agreement between

opposing parties”. Black's Law Dictionary (11th ed. 2019) (emphasis added). And they

did. (Madej has since engaged a regular court reporter.) But instead of simply voicing

their objection, defendants accused Madej of “intending to serve as a court reporter”,

and flooded the docket requesting a blanket permission that all depositions be stayed.

They did not even attempt to satisfy the mandatory conferral requirement of Local Rule

37. This pattern squarely suggests that Defendants bring no genuine discovery dispute

to this Court now.

       Yale’s practice to cry foul over simple discovery is nothing new in this case. The

University’s ever-evolving justifications why they should be effectively immune from

discovery have now taken all shapes and forms.




                                                                                      2 of 13
        Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 3 of 13




       Previously, discovery was “not warranted” because – to cite some colorful

language by defense counsel – plaintiff issued “a barrage of inappropriate

communications and discovery-related pleadings to defense counsel and the

defendants themselves”, (DE 94-1, at *1), sent the “same pleading or discovery request

multiple times through a variety of methods of communication” (Id.), and purportedly

“engaged in repeated harassment of the defendants and their counsel” (DE 96, at *1).

(Defendants’ motion to stay discovery, despite these vivid stories, was denied.) Yale’s

filings in this case now form a chronological story, with identifiable protagonists,

progressing storyline, and internal references. For example, when defendants

complained of “harassment” in one chapter of their soon-to-be “book”, supra, they

returned to the same theme in another chapter, seven days later. “The plaintiff’s

harassment has not abated,” they said. “In fact, it has increased.” (DE 96-1, at 2*).

       Now, Madej intends to flout Federal Rules of Civil Procedure that govern oral

depositions. He “steadfastly refused to identify a court stenographer”, (Id., at 1*), “insists

on administering the oath to witnesses himself”, (Id.), and “intends on being the officer

before whom the depositions are taken”. (Id., at *5). It seems that Madej burdened

himself with depositions only to obtain inadmissible testimony.

       These artfully constructed sentences have now spanned several hundred pages

on the docket. None of them is relevant to this case, or to law in general. Defense

counsel’s storytelling abilities, admirable as they may be, belong squarely in the fiction

writing department, not in the legal method.

       Defendants artfully try to capitalize on a perception deeply entrenched in the

legal profession: that pro se defendants do not understand the rules of procedure, do




                                                                                       3 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 4 of 13




not seek to understand them, and do not believe they need to understand them. It is

against that backdrop that Yale’s current story may hold some water. But why would

any reasonable litigant notice a deposition and did not care whether the testimony he

obtains is admissible, that is, whether he could use it in court? Why would his adversary

remind him of that apparent mistake? And why would any litigant insist on obtaining

inadmissible testimony? Again, this story makes little sense.

       Defendants raise no substantive argument and fail to carry their burden of

persuasion that depositions should not proceed. Their copious filings only serve to bury

the parties and the Court in non-existing disputes. Accordingly, and for all the reasons

that follow, defendants’ motion must be denied.


II.    PROCEDURAL BACKGROUND

       On November 30, 2020, Plaintiff noticed three remote depositions of Mark

Schenker, Yale University, and Sarah Insley Say. The depositions are scheduled for

December 14, 16, and 18, respectively. Because Yale University is a corporation, its

deposition is taken pursuant to Fed. R. Civ. P. 30(b)(6). Ms. Say is not a party to this

case, and a Rule 45 subpoena was issued to ensure her appearance. All notices and a

subpoena were served on defendants’ counsel and are attached to this response. See

Exhibits A-C.

       On December 2, 2020, Madej provided Defendants with amended notices of

deposition. See Exhibits D-F.

       On December 7, 2020, Defendants moved to quash all three depositions. (DE

192, 194). They also requested an expedited ruling from the Court. (DE 195, 196).




                                                                                     4 of 13
         Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 5 of 13




        On December 9, 2020, Judge Hall denied Defendants’ request to stay discovery

pending a motion to dismiss (DE 197).

        On December 11, 2020, Madej submitted this response to Defendants’ Motions.


III.    LEGAL STANDARD

        The “party resisting discovery bears the burden of showing why discovery should

be denied.” Cole v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009)

(Smith T.). The objecting party must do more than “simply intone [the] familiar litany that

[discovery is] burdensome, oppressive or overly broad.” In re Priceline.com Inc.

Securities Litigation, 233 F.R.D. 83, 85 (D. Conn. 2005) (Squatrito, J.), citing

Compagnie Francaise d'Assurance Pour le Commerce Exterieur v. Phillips Petrol. Co.,

105 F.R.D. 16, 42 (S.D.N.Y. 1984). That party must show “specifically how, despite the

broad and liberal construction afforded the federal discovery rules, each request is []

overly broad, burdensome or oppressive … by submitting affidavits or offering evidence

revealing the nature of the burden.” Id. (cleaned up 1) (emphasis added). “[G]eneral and

conclusory objections as to relevance, overbreadth, or burden are insufficient.” N.

Shore-Long Island Jewish Health Sys., Inc. v. MultiPlan, Inc., 325 F.R.D. 36, 48

(E.D.N.Y. 2018).

        With respect to a subpoena, “the mere assertion that [it] is burdensome, without

evidence to prove the claim, cannot form the basis for an 'undue burden' finding.” In re

County of Orange, 208 B.R. 117, 121 (1997). Similarly, “general injuries from discovery



1 The parenthetical “cleaned up” indicates that internal quotation marks, alterations, and citations have

been omitted from the cited passage. Jack Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process
143 (2017), available at https://dx.doi.org/10.2139/ssrn.2935374. See, e.g., Lewis v. Siwicki, 944 F.3d
427, 434 (2d Cir. 2019); United States v. Rankin, 422 F. Supp. 3d 564, 590 (D. Conn. 2019) (Meyer, J.);
Lenti v. Connecticut, Case No. 3:20-cv-127, at *10 (D. Conn. July 24, 2020) (Underhill, S.).


                                                                                                   5 of 13
        Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 6 of 13




are insufficient to warrant issuance of a protective order. Instead, it must be shown that

disclosure will cause a clearly defined and serious injury.” Beyer v. Anchor Insulation

Co., Case No. 3:13-cv-1576 (JBA), at *7 (D. Conn. Aug. 9, 2016) (cleaned up).


IV.    DISCUSSION

       A. Defendants Do Not, and Cannot Satisfy Their Burden of Persuasion That
          Depositions Should Not Proceed

       Defendants seek to quash depositions. They bear the burden of showing why

depositions should not proceed. Dominion Res. Servs., Inc. v. Alstom Power, Inc., Case

No. 3:16-cv-544 (JCH) (SALM), at *2 (D. Conn. Aug. 18, 2017), citing Cole v. Towers

Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009). Here, the Yale Defendants

do not, and cannot meet the substantive burden of persuasion even minimally.

       Defendants’ Motions reveal no articulable reason grounded in law or in fact why

depositions should not proceed. Defendants are confident that “plaintiff is insisting on

administering the oath to witnesses himself”, and therefore ask that all “notices of

deposition [be] quashed”. (Doc. 192-1, at *1). Defendants’ subjective contentions,

without more, are irrelevant. These illogical beliefs also fail because Madej engaged a

court reporter, a person different than himself, who will swear in the witnesses. That fact

alone is sufficient to deny Yale’s motion.

       Throughout more than 60 pages that Yale submitted to the Court, the University

fails to display anything but sheer unwillingness to submit themselves to sworn

depositions. This unwillingness is of no importance in judicial proceedings. Presumably,

no litigant derives pleasure from being deposed. But this general feeling cannot be

characterized even as “a general injury”, which itself is “insufficient to warrant a



                                                                                       6 of 13
        Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 7 of 13




protective order” or a limitation on discovery. Beyer, supra (cleaned up). Rather, any

burden that falls on Yale here is identical to the burden that any party faces in litigation.

Defendants affirmatively accepted that burden when they chose to defend this suit.

       Yale’s filings fail to articulate any “clearly defined and serious injury” resulting

from the depositions. Beyer v. Anchor Insulation Co., Case No. 3:13-cv-1576 (JBA), at

*7 (D. Conn. Aug. 9, 2016) (Arterton J.). Defendants present nothing more than “pat,

generic, non-specific objections, intoning the same boilerplate language”. In re

Priceline.com Inc. Securities Litigation, 233 F.R.D. at 85, citing Obiajulu v. City of

Rochester, 166 F.R.D. 293, 295 (W.D.N.Y.1996). Such objections “are inconsistent with

both the letter and the spirit of the Federal Rules of Civil Procedure”. Id.

       Underneath counsel’s stories, Defendants admit that all depositions noticed were

properly noticed and demand compliance. Specifically, Yale concedes that all

depositions were noticed on November 30, 2020, or more than 2 weeks in advance,

which in this Circuit is reasonable. See, e.g., In re Rule 45 Subpoena Issued to

Cablevision Sys. Corp. Regarding IP Address 69.120.35.31, 2010 WL 2219343, at *5

(E.D.N.Y. Feb. 5, 2010), report and recommendation adopted in part, 2010 WL 1686811

(E.D.N.Y. Apr. 26, 2010) (fourteen days presumptively reasonable); Wis. Province of

Soc. of Jesus v. Cassem, Case No. 3:17-cv-01477 (VLB), at *6 (D. Conn. Aug. 22,

2019) (Bryant V.) (more than fourteen days reasonable). Counsel also concedes that he

received links to specific Zoom meeting rooms, dissipating Yale’s chances to

successfully claim “undue burden”. Madej even offered to ship a hard copy of all

exhibits to the Defendants before the deposition. See Exhibit H.




                                                                                         7 of 13
          Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 8 of 13




         The University Defendants failed to carry their burden of persuasion, or to even

raise it above the speculative level. Their motion must therefore be denied.



         B.    Defendants Flouted Their Conferral Obligations Under Fed. R. Civ. P.
               37(a) and L.R. 37

         Defendants’ filings raise a discovery dispute. This Court has established a

mechanism for any party that wishes to resolve a discovery dispute.

         Whenever a discovery dispute arises, the moving party must first “confer with

opposing counsel, in person or by telephone, discuss the discovery issues in detail and

in a good faith effort to eliminate or reduce the area of controversy, and to arrive at a

mutually satisfactory resolution”. L.R. 37(a) (cleaned up). The conferral must be

meaningful. See, e.g., Norris v. Gen. Elec. Emps. Fed. Credit Union, Case No. 3:19-cv-

741 (SRU), at *6 (D. Conn. Oct. 22, 2020) (Underhill S.) (denying a motion when parties

offered only general details about their conferral).

         If conferring does not resolve the discovery issues, or resolves them only in part,

the moving counsel must attach to their motion an affidavit certifying compliance with

the duty to confer in good faith but has been unable to reach such an agreement.” L. R.

37(a).

         Alternatively, Judge Hall operates a simplified procedure to resolve discovery

disputes without motion practice and full briefing. See Standing Order Re: Discovery.

(DE 9).

         Under Local Rule 37(a), a movant must confer with opposing counsel and must

discuss discovery disputes in detail and in good faith.” Doe v. Mastoloni, 307 F.R.D.

305, 313 (D. Conn. 2015) (Haight, C.) (emphasis added). The Local Rule 37


                                                                                       8 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 9 of 13




mechanism is meant to be self-executing, that is, one that parties use without judicial

intervention. There is ample case law from this District demonstrating that compliance

with the conferral requirement is not optional. See, e.g., J-Square Mktg., Inc. v. Sipex

Corp., 1999 WL 608817, at *6 (D. Conn. Aug. 9, 1999) (concluding that the plaintiff

failed to comply with the district's meet and confer requirement when the plaintiff moved

to strike portions of the defendants' confidentiality designations before conferring with

the defendants' counsel); Wade v. Churyk, Case No. 3:15-cv-609 (RNC) (D. Conn. Feb.

13, 2018) (Martinez, D.) (denying a motion to compel for non-compliance with the

conferral requirement); Myers v. Andzel, Case No. 1:06-cv-14420 (RWS), 2007 WL

3256865 (S.D.N.Y. Oct. 15, 2007) (denying plaintiff's motion under Fed. R. Civ. P. 37

because plaintiff failed to meet and confer with defendant). This Court even cautioned

that “[f]ailure to hold a good faith conference is ground for the award of attorney's fees

and other sanctions.” Brown v. Clayton, Case No. 3:11-cv-714 (JCH), at *4 n.2 (D.

Conn. July 31, 2012) (Fitzsimmons, H.), citing Krishnakumar v. Dunkin' Donuts, Inc.,

2000 WL 1838319, *1 (S.D.N.Y. Dec. 12, 2000).

       Here, the University defendants disregarded all procedures this Court has

designed for them, and for other parties that wish to resolve a genuine discovery

dispute. Yale failed to satisfy even one element of the conferral requirement. Defense

counsel did not confer, or even attempt to confer, “by person or by telephone”, or by

alternative remote means such as Zoom. Defendants “cursory communications fall short

of meeting [their] obligation to meet and confer”. Saliga v. Chemtura Corp., Case No.

3:12-cv-832 (VAB), 2015 WL 851849, at *2 (D. Conn. Feb. 26, 2015) (Martinez D.).

Defendants’ efforts were “perfunctory” at best; “[c]ounsel never had any meaningful




                                                                                     9 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 10 of 13




dialogue”. Id. Neither have defendants exerted a good faith effort to reduce the area of

controversy – and, in any case, did not certify their efforts by submitting an affidavit.

       The affidavit requirement is not a technicality; it is “designed to assist the Court in

ensuring that (1) the parties have made a good faith effort to reach resolution without

Court intervention and (2) the Court is aware of the extent to which any disputes have

been resolved in whole or in part”. Hollis v. Dep't of Mental Health, Case No. 3:14-cv-

00516 (AWT) (SALM), at *4 (D. Conn. Apr. 8, 2016) (failure to submit an affidavit was

“significant”). Otherwise, the Court must scour parties’ submissions, attachments, email,

and more – often hundreds of them – without any clear statement from the parties what

are the facts that led to the dispute.

       Defendants are experienced at disregarding their duty to confer. This Court has

already admonished Yale’s counsel for non-compliance with Local Rule 37. (DE 72).

Since that admonishment, Yale has filed at least five discovery motions. None complied

with the straightforward and non-controversial affidavit requirement. “All discovery

issues should be resolved in good faith by counsel in accordance with their obligations

to the Court under the Federal Rules of Civil Procedure and the District's Local Rules.”

Acosta v. Puccio, Case No. 3:18-cv-532 (MPS), at *7 (D. Conn. May 10, 2019) (Shea,

M.). The issues in this case could have also been resolved amicably. Had Defendants

wished to carry their duty to confer.

       The Second Circuit has repeatedly stated the importance of following discovery

orders of the Court, warning that “[a] party who flouts such orders does so at his peril.”

Sieck v. Russo, 869 F.2d 131, 134 (2d Cir. 1989). Defendants should not benefit from

their lack of compliance with non-controversial orders governing discovery. If




                                                                                      10 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 11 of 13




Defendants genuinely wished to resolve a dispute, they had ample methods and time to

do so. If defendants’ counsel is unwilling to agree on a simple phone call to agree on

minutiae of deposition logistics, then he should not be rewarded with relief that

circumvents all prescribed procedures for discovery disputes.


       C. This Court Already Denied Primary Relief Defendants Seek

       Defendants sought sweeping relief: staying all depositions until Yale’s Motion to

Dismiss is ruled on. This Court previously denied a similar request on the record (DE

83). Now, this Court again denied Yale’s request, (DE 197), consistent with this Court’s

“normal practice that filing a motion to dismiss does not stay discovery.” Michel v. Yale

University, Case No. 3:20-cv-01080 (JCH), ECF #50 (D. Conn. Dec. 7, 2020).

       Defendants’ writings reveal that they seek no assurances that depositions will

proceed in an organized fashion, or according to previously agreed upon procedures. If

defendants sought any of these, they could have simply conferred and communicated

their wishes or concerns. A full communication between the parties reveals that Yale’s

counsel refused to respond to a proposed stipulation that would govern the depositions.

See Exhibit H.

       Defendants only seek to stay depositions altogether, a relief that this Court

already denied. Because Yale Defendants seek no further relief, their motion must be

denied.


V.     PROCEDURES FOR DEPOSITIONS

       A. Generally

       In general, parties may stipulate, without a leave of court, that a deposition be

taken “before any person”. Fed. R. Civ. P. 29(a). But without a stipulation, a deposition


                                                                                    11 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 12 of 13




must be taken before (A) “an officer authorized to administer oaths by the law in the

place of examination” or (B) “a person appointed by the court to administer oaths and

take testimony.” Fed. R. Civ. P. 28(a) (cleaned up). In Connecticut, for example,

notaries public are authorized by law to administer oaths. Conn. Gen. Stat. § 1-24

(providing that “notaries public” are “officers [who] may administer oaths”). See Lagnese

v. Town of Waterbury Town of Manchester, Case No. 15-cv-975 (AWT) (SALM), at *3

(D. Conn. Nov. 23, 2015) (Merriam S.) (finding no reason why depositions could not be

taken before notaries public). But a deposition may not be taken before (1) a relative or

an employee of any party; (2) a relative or an employee of any party’s counsel; or a

person “financially interested in the action”. Fed. R. Civ. P. 28(c).

       B. Procedures That Will Govern Depositions In This Case

       Here, Madej engaged a certified court reporter – not himself, as defendants

mistakenly believe – who is “authorized to administer oaths by the law in the place of

examination”, that is, in Connecticut. Fed. R. Civ. P. 29(a). That reporter will serve as an

officer within the meaning of Rule 28 and will perform the duties prescribed by Rule

30(b)(5). The reporter will transcribe, record, and administer the deponent's oath

remotely. The court reporter’s transcript will serve as the official record of the

deponent’s testimony. Should circumstances arise which renders the court reporter’s

transcript unavailable, then a new transcript can be created by use of the video

recording of the deposition.

       The deposition will be taken by means of video conference. Parties agreed to

use the Zoom platform for these depositions. Defendants were already provided with

links to a specially designated virtual rooms for each noticed deposition.




                                                                                     12 of 13
       Case 3:20-cv-00133-JCH Document 202 Filed 12/11/20 Page 13 of 13




      Should defendants be concerned with further logistical issues, they should clearly

articulate them and communicate to Madej. After all, “discovery is intended to take place

without judicial intervention.” John v. Bridgeport Bd. of Educ., Case No. 3:14-cv-1484

(RNC), at *2 (D. Conn. Sep. 12, 2016) (Martinez D.) (cleaned up). The University

Defendants should not be rewarded for embroiling the Court in petty disputes, solely to

delay the proceedings.


VI.   CONCLUSION

      Defendants’ motion should be denied in its entirety. The scheduled depositions

should proceed in the due course. For the foregoing reasons, this Court should not

accept further discovery motions from the Defendants unless they comply with Local

Rule 37.




Dated: December 11, 2020.                   Respectfully submitted,
                                            By: /s/ Jakub Madej
                                                Jakub J. Madej
                                                415 Boston Post Rd Ste 3-1102
                                                Milford, CT 06460
                                                T: (203) 928-8486
                                                F: (203) 902-0070
                                                E: j.madej@lawsheet.com




                                                                                   13 of 13
